 Case 5:18-cv-05082-JLV Document 91 Filed 04/29/20 Page 1 of 3 PageID #: 649




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


JOSEPH NOETHE and CHRISTINA M.                       CIV. 18-5082-JLV
NOETHE, Natural Guardians and Next
Friend of H.C.N., a minor, and as
individuals and husband and wife,                         ORDER

                  Plaintiffs,

    vs.

REGIONAL HEALTH NETWORK, INC.,
d/b/a REGIONAL HEALTH
SPEARFISH HOSPITAL, d/b/a
REGIONAL HEALTH MEDICAL CLINIC,
d/b/a SPEARFISH REGIONAL
MEDICAL CLINIC, d/b/a QUEEN CITY
REGIONAL MEDICAL CLINIC, d/b/a
SPEARFISH REGIONAL HOSPITAL, a
South Dakota corporation, REGIONAL
HEALTH PHYSICIANS, INC., a South
Dakota corporation, REBECCA L.
KNUDSON, M.D., an individual, RAPID
CITY REGIONAL HOSPITAL, INC.,
d/b/a REGIONAL HEALTH RAPID CITY
HOSPITAL, d/b/a REGIONAL HEALTH
MEDICAL CLINIC, a South Dakota
corporation, STEVEN L. BENN, M.D.,
an individual, REGIONAL HEALTH
INC., a South Dakota corporation,
REGINA M. REYNOLDS, M.D., and
CHILDREN’S HOSPITAL COLORADO
HEALTH SYSTEM, a Colorado
Corporation,

                  Defendants.


      Plaintiffs, acting through counsel, brought this medical malpractice action

on behalf of their minor child, H.C.N., “and on behalf of themselves as
 Case 5:18-cv-05082-JLV Document 91 Filed 04/29/20 Page 2 of 3 PageID #: 650




individuals[.]” (Docket 24 at ¶¶ 2-3). The court permitted plaintiffs’ counsel to

withdraw and plaintiffs informed the court they intend to proceed pro se.

(Dockets 88 & 89). The court then entered an order requiring plaintiffs to obtain

counsel if they wished to pursue claims on behalf of their child, citing the

well-established rule that parents may not represent their children pro se.

(Docket 90). Plaintiffs did not obtain counsel within the deadline the court set,

nor did they move for an extension of that deadline.

      The court now dismisses all claims in the first amended complaint brought

on behalf of H.C.N. without prejudice. See Berrios v. N.Y. City Hous. Auth., 564

F.3d 130, 134 (2d Cir. 2009); Estate of Montileaux v. Farmers State Bank in

Winner, S.D., No. Civ. 05-5049, 2005 WL 3088610 at *4 (D.S.D. Nov. 16, 2005).

The court makes no ruling on the merits of H.C.N.’s claims. Berrios, 564 F.3d at

135 (“Where the owner of a claim is a [pro se] minor . . . the court should not

issue a ruling as to whether the complaint states a claim on which relief may be

granted.”). H.C.N. is no longer a party to this case and future pleadings shall

remove her from the case caption.

      Plaintiffs as parents may have claims of their own they wish to pursue.

See Hoglund v. Dakota Fire Ins. Co., 742 N.W.2d 853, 857-58 (S.D. 2007)

(discussing parental claims derived from medical malpractice against child);

Knowles v. United States, 544 N.W.2d 183, 192-94 (S.D. 1996) (same),

superseded by statute on other grounds as recognized by Peterson ex rel.

Peterson v. Burns, 635 N.W.2d 556, 569-70 (S.D. 2001). Plaintiffs may proceed


                                        2
 Case 5:18-cv-05082-JLV Document 91 Filed 04/29/20 Page 3 of 3 PageID #: 651




by filing a notice specifying which portions of their amended complaint allege

claims on their own behalf or by moving to file a second amended complaint.

Their notice or motion to amend the complaint must be filed by June 1, 2020.

If plaintiffs do not do so, notice is given that the court will dismiss whatever

claims may remain for failure to prosecute. See Fed. R. Civ. P. 41(b).

      For the reasons given above, it is

      ORDERED that all claims in the amended complaint brought on behalf of

H.C.N. are dismissed without prejudice.

      IT IS FURTHER ORDERED that H.C.N. is removed as a plaintiff in this

case. All future filings shall remove H.C.N. from the case caption.

      IT IS FURTHER ORDERED that plaintiffs shall, on or before June 1, 2020,

either: (1) file a notice specifying which portions of their amended complaint

allege claims on their own behalf, independently of H.C.N., that they wish to

pursue; or (2) move for leave to file a second amended complaint, with a brief

detailing supporting legal authority. Notice is hereby given that if plaintiffs fail

to make either filing, or to seek an extension of the deadline for good cause, the

court will dismiss this case for failure to prosecute.

      Dated April 29, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                           3
